EX-10.1 7 exh10-1.htm WALSIN STOCK PURCHASE AGREEMENT



 

SECURITIES PURCHASE AGREEMENT



 

SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of June 22, 2009, by
and between Microvision, Inc., a Delaware corporation (the "Company"), and Max
Display Enterprises Limited, a limited liability company formed under the laws
of the British Virgin Islands (the "Investor").



The Company wishes to sell to the Investor, and the Investor wishes to purchase,
on the terms and subject to the conditions set forth in this Agreement, (i)
8,076,239 shares (the "Shares") of the Company's common stock, $.001 par value
per share (the "Common Stock"), and (ii) a Warrant in the form attached hereto
as Exhibit A (the "Warrant"). The shares of Common Stock into which the Warrant
is exercisable are referred to herein as the "Warrant Shares", and the Shares,
the Warrant and the Warrant Shares are collectively referred to herein as the
"Securities".



The Warrant will entitle the Investor to purchase 2,019,060 number of Warrant
Shares.



The Company has agreed to effect the registration of the Shares and the Warrant
Shares for resale by the holders thereof under the Securities Act (as defined
below), pursuant to a Registration Rights Agreement in the form attached hereto
as Exhibit B (the "Registration Rights Agreement").



The sale of the Shares and the Warrant by the Company to the Investor will be
effected in reliance upon the exemption from securities registration afforded by
the provisions of Regulation D (as defined below), as promulgated by the
Commission (as defined below) under the Securities Act.



The Company and Walsin Lihwa Corporation, a company limited by shares organized
under the laws of the Republic of China ("Walsin Lihwa"), have agreed to enter
into a Business Collaboration Agreement dated on or about the date hereof (the
"Business Collaboration Agreement").



In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Investor hereby agree as follows:



 1. PURCHASE AND SALE OF SHARES AND WARRANT.
    Closing of Purchase and Sale; Purchase Price
    
    . Upon the terms and subject to the satisfaction or waiver of the conditions
    set forth herein, the Company agrees to sell and the Investor agrees to
    purchase the Shares and the Warrant. The date on which the closing of such
    purchase and sale occurs (the "Closing") is hereinafter referred to as the
    "Closing Date". The Closing will be deemed to occur at the offices of Ropes
    & Gray, One International Place, Boston, MA 02110, when (A) this Agreement
    and the other Transaction Documents (as defined below) have been executed
    and delivered to the Investor by the Company and, to the extent applicable,
    by the Investor, (B) each of the conditions to the Closing described in
    Section 5 hereof has been satisfied or waived as specified therein and (C)
    full payment of the Investor's Purchase Price (as defined below) has been
    made by the Investor to the Company by wire transfer of immediately
    available funds against physical delivery by the Company of duly executed
    certificates representing the Shares and the Warrant being purchased by the
    Investor.
    
    
    
    Certain Definitions

. When used herein, the following terms shall have the respective meanings
indicated:



"Affiliate" means, as to any Person (the "subject Person"), any other Person
(a) that directly or indirectly through one or more intermediaries controls or
is controlled by, or is under direct or indirect common control with, the
subject Person, (b) that directly or indirectly beneficially owns or holds ten
percent (10%) or more of any class of voting equity of the subject Person, or
(c) ten percent (10%) or more of the voting equity of which is directly or
indirectly beneficially owned or held by the subject Person. For the purposes of
this definition, "control" when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person's board of directors or other management committee or group, by
contract or otherwise.



"Board of Directors" means the Company's board of directors.



"Business Collaboration Agreement" has the meaning specified in the preamble to
this Agreement.



"Business Day" means any day other than a Saturday, a Sunday or a day on which
the Nasdaq Global Market or the Taiwan Stock Exchange is closed or on which
banks in the City of New York or Taiwan are required or authorized by law to be
closed.



"Closing" and "Closing Date" have the respective meanings set forth in Section
1.1 hereof.



"Commission" means the Securities and Exchange Commission.



"Common Stock" has the meaning specified in the preamble to this Agreement.



"Company" has the meaning specified in the preamble to this Agreement.



"Debt" means, as to any Person at any time: (a) all indebtedness, liabilities
and obligations of such Person for borrowed money; (b) all indebtedness,
liabilities and obligations of such Person to pay the deferred purchase price of
Property or services (except trade accounts payable, accrued compensation,
accrued expenses, and unearned revenue and customer deposits of such Person
that, in any such case, arise in the ordinary course of business and are not
more than sixty (60) days past due); (c) all capital lease obligations of such
Person; (d) all indebtedness, liabilities and obligations of others guaranteed
by such Person; (e) all indebtedness, liabilities and obligations secured by a
Lien existing on Property owned by such Person, whether or not the indebtedness,
liabilities or obligations secured thereby have been assumed by such Person or
are non-recourse to such Person; (f) all reimbursement obligations of such
Person (whether contingent or otherwise) in respect of letters of credit,
bankers' acceptances, surety or other bonds and similar instruments; and (g) all
indebtedness, liabilities and obligations of such Person to redeem or retire
shares of capital stock of such Person.



"Disclosure Documents" means all SEC Documents filed by the Company at least two
(2) Business Days prior to the date of this Agreement via the Commission's
Electronic Data Gathering, Analysis and Retrieval system (EDGAR) in accordance
with the requirements of Regulation S-T under the Exchange Act.



"Effective Date" has the meaning set forth in the Registration Rights Agreement.



"Environmental Law" means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any Permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.



"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.



"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.



"Execution Date" means the date of this Agreement.



"FINRA" means the Financial Industry Regulatory Authority.



"GAAP" means generally accepted accounting principles, applied on a consistent
basis, as set forth in (i) opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (ii) statements of the
Financial Accounting Standards Board and (iii) interpretations of the Commission
and the staff of the Commission. Accounting principles are applied on a
"consistent basis" when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period.



"Governmental Authority" means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any stock exchange, securities
market or self-regulatory organization.



"Governmental Requirement" means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.



"Intellectual Property" means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, protected
formulae, formulations, processes, methods, trade secrets, computer software,
computer programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.



"Investment Company Act" means the Investment Company Act of 1940, as amended.



"Investor" has the meaning specified in the preamble to this Agreement.



"Investor Party" has the meaning specified in Section 4.10 hereof.



"Key Employee" has the meaning specified in Section 3.19 hereof.



"Lien" means, with respect to any Property, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, tax lien, financing
statement, pledge, charge, or other lien, charge, easement, encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such Property (including,
without limitation, any conditional sale or other title retention agreement
having substantially the same economic effect as any of the foregoing).



"Market Price" means, as of a particular date, the average closing price for the
ten (10) consecutive Trading Days occurring immediately prior to (but not
including) such date. For the avoidance of doubt, the Market Price shall be
determined by adding the daily closing price for each of the ten (10) Trading
Days immediately preceding the relevant date, and dividing such sum by ten (10).



"Material Adverse Effect" means an effect that is material and adverse to (i)
the consolidated business, properties, assets (including intangible assets),
operations, results of operations, condition (financial or otherwise), prospects
or customer, supplier or employee relations of the Company and its Subsidiaries
taken as a whole, (ii) the ability of the Company to perform its obligations
under this Agreement or the other Transaction Documents (as defined below) or
(iii) the rights and benefits to which the Investor is entitled under this
Agreement and the other Transaction Documents.



"Material Contracts" means, as to the Company, any agreement required pursuant
to Item 601 of Regulation S-B or Item 601 of Regulation S-K, as applicable,
promulgated under the Securities Act to be filed as an exhibit to any report,
schedule, registration statement or definitive proxy statement filed or required
to be filed by the Company with the Commission under the Exchange Act or any
rule or regulation promulgated thereunder, and any and all amendments,
modifications, supplements, renewals or restatements thereof.



"Pension Plan" means an employee benefit plan (as defined in ERISA) maintained
by the Company for employees of the Company or any of its Affiliates.



"Permitted Liens" means the following:



encumbrances consisting of easements, rights-of-way, zoning restrictions or
other restrictions on the use of real property or imperfections to title that do
not (individually or in the aggregate) materially impair the ability of the
Company to use such Property in its businesses, and none of which is violated in
any material respect by existing or proposed structures or land use;



Liens for taxes, assessments or other governmental charges (including, without
limitation, in connection with workers' compensation and unemployment insurance)
that are not delinquent or which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the Property subject to such Liens, and for which adequate
reserves (as determined in accordance with GAAP) have been established; and



Liens of mechanics, materialmen, warehousemen, carriers, landlords or other
similar statutory Liens securing obligations that are not yet due and are
incurred in the ordinary course of business or which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, for
which adequate reserves (as determined in accordance with GAAP) have been
established.



"Person" means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.



"Principal Market" means the principal exchange or market on which the Common
Stock is listed or traded.



"Property" means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).



"Purchase Price" means, with respect to the Investor, the number of Shares
purchased by the Investor at the Closing times 1.8573.



"Registrable Securities" has the meaning set forth in the Registration Rights
Agreement.



"Registration Rights Agreement" has the meaning specified in the preamble to
this Agreement.



"Regulation D" means Regulation D under the Securities Act or any successor
provision.



"Reserved Amount" has the meaning specified in Section 4.3 hereof.



"Rule 144" means Rule 144 under the Securities Act or any successor provision.



"SEC Documents" has the meaning specified in Section 3.4 hereof.



"Section 203" has the meaning specified in Section 3.31 hereof



"Securities" has the meaning specified in the preamble to this Agreement.



"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.



"Share" has the meaning specified in the preamble to this Agreement.



"Subsidiary" means, with respect to a Person, any corporation or other entity
(other than an entity having no material operations or business during the
twelve month period immediately preceding the Execution Date) of which at least
a majority of the outstanding shares of stock or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors (or Persons performing similar functions) of such corporation
or entity (regardless of whether or not at the time, in the case of a
corporation, stock of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person.





"Tax" shall mean (i) any and all federal, state, local and foreign taxes,
including taxes based upon or measured by gross receipts, income, profits,
sales, use and occupation, and value added, ad valorem, transfer, franchise,
withholding, payroll, recapture, employment, excise, property and other similar
taxes, together with all interest, penalties and additions imposed with respect
to such amounts whether disputed or not, (ii) any liability for the payment of
any amounts of the type described in clause (i) as a result of being or ceasing
to be a member of an affiliated, consolidated, combined or unitary group for any
period (including any liability under Treasury Regulation Section 1.1502-6 or
any comparable provision of foreign, state or local law) and (iii) any liability
for the payment of any amounts of the type described in clause (i) or (ii) as a
result of any express or implied obligation to indemnify any other Person or as
a result of any obligations under any agreements or arrangements with any other
Person with respect to such amounts and including any liability for taxes of a
predecessor entity.







"Tax Returns" shall mean any return, report, information return or other
document (including any related or supporting information) filed or required to
be filed with any taxing authority with respect to Taxes.





"Termination Date" means the first date on which there is no Warrant
outstanding.



"Trading Day" means any day on which the Common Stock is purchased and sold on
the Principal Market.



"Transaction Documents" means, collectively, this Agreement, the Registration
Rights Agreement, the Warrant, the Business Collaboration Agreement and all
other agreements, documents and other instruments executed and delivered by or
on behalf of the Company or any of its officers at the Closing.



"Walsin Lihwa" has the meaning specified in the preamble to this Agreement.



"Warrant" has the meaning specified in the preamble to this Agreement.



"Warrant Share" has the meaning specified in the preamble to this Agreement.



Other Definitional Provisions

. All definitions contained in this Agreement are equally applicable to the
singular and plural forms of the terms defined. The words "hereof", "herein" and
"hereunder" and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.



REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
.

The Investor hereby represents and warrants to the Company and agrees with the
Company that, as of the Execution Date and as of the Closing Date:



Authorization; Enforceability

. The Investor is duly and validly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
with the requisite corporate power and authority to purchase the Shares and the
Warrant to be purchased by it hereunder and to execute and deliver this
Agreement and the other Transaction Documents to which it is a party. This
Agreement and the Business Collaboration Agreement constitute, and upon
execution and delivery thereof, each other Transaction Document to which the
Investor is a party will constitute, the Investor's valid and legally binding
obligation, enforceable in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws of general application relating to or affecting the enforcement of
creditors' rights generally and (ii) general principles of equity.



Accredited Investor

. The Investor (i) is an "accredited investor" as that term is defined in Rule
501 of Regulation D and (ii) is acquiring the Securities in the ordinary course
of its business, solely for its own account, and not with a view to the public
resale or distribution of all or any part thereof, except pursuant to sales that
are registered under the Securities Act or are exempt from the registration
requirements of the Securities Act and does not have any agreement or
understanding with any person to distribute any of the Securities.



Information

. The Company has, prior to the Execution Date, provided the Investor with
information regarding the business, operations and financial condition of the
Company and has, prior to the Execution Date, granted to the Investor the
opportunity to ask questions of and receive satisfactory answers from
representatives of the Company, its officers, directors, employees and agents
concerning the Company and materials relating to the terms and conditions of the
purchase and sale of the Securities hereunder, as the Investor deems relevant in
making an informed decision with respect to its investment in the Securities.
The Investor is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment. Neither such information nor any other investigation conducted by
the Investor or any of its representatives shall modify, amend or otherwise
affect the Investor's right to rely on the Company's representations and
warranties contained in this Agreement.



Limitations on Disposition

. The Investor acknowledges that, except as provided in the Registration Rights
Agreement, the Securities have not been and are not being registered under the
Securities Act and may not be transferred or resold without registration under
the Securities Act or unless pursuant to an exemption therefrom.



Legend

. The Investor understands that the certificates representing the Securities may
bear at issuance a restrictive legend in substantially the following form:

"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the "Securities Act"), or the securities
laws of any state, and may not be offered, transferred, pledged, hypothecated,
sold or otherwise disposed of unless a registration statement under the
Securities Act and applicable state securities laws shall have become effective
with regard thereto, or an exemption from registration under the Securities Act
and applicable state securities laws is available in connection with such offer
or sale."



Notwithstanding the foregoing, it is agreed that, as long as (A) the resale or
transfer (including, without limitation, a pledge) of any of the Securities is
registered pursuant to an effective registration statement and the holder of
such Securities represents in writing to the Company that such Securities have
been or will be sold pursuant to such registration statement or (B) such
Securities have been sold pursuant to Rule 144, subject to receipt by the
Company of customary documentation in connection therewith, or (C) such
Securities are eligible for resale under Rule 144(k) or any successor provision
and the holder thereof represents in writing to the Company that it is eligible
to use such rule for public resales of such Securities, the certificates
representing such Securities shall be issued without any legend or other
restrictive language and, with respect to Securities upon which such legend is
stamped, the Company shall issue new certificates without such legend to the
holder upon request.



Reliance on Exemptions

. The Investor understands that the Securities are being offered and sold to it
in reliance upon specific exemptions from the registration requirements of U.S.
federal and state securities laws and that the Company is relying upon the truth
and accuracy of the representations and warranties of the Investor set forth in
this Section 2 in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Securities.



Fees

. The Investor will indemnify and hold harmless the Company from and against any
claim against the Company by any person or entity alleging that, as a result of
any agreement or arrangement between such Person and the Investor with respect
to the purchase and sale of the Securities contemplated hereby, the Company is
obligated to pay any compensation, fee, cost or related expenditure in
connection with the purchase and sale of the Securities contemplated hereby.



REPRESENTATIONS AND WARRANTIES OF THE COMPANY
.

The Company hereby represents and warrants to the Investor that, except as
(i) expressly set forth in the disclosure schedules to this Agreement dated as
of the Execution Date with specific reference to the Section or subsection of
this Agreement to which information stated in such disclosure schedule relates
or (ii) qualified by disclosure in the SEC Documents if such qualification is
expressly set forth in the applicable Section and subsection of this Section 3
and to the extent the qualifying nature of such disclosure is readily apparent
on its face, but excluding any disclosure in such SEC Documents to the extent
that it is predictive, cautionary or forward-looking in nature (it being
understood and agreed that facts underlying any such predictive, cautionary or
forward-looking statements shall not be excluded to the extent those facts are
stated in such SEC Documents and in existence on the date of such SEC
Documents), as of the Execution Date and as of the Closing Date:

    Organization, Good Standing and Qualification

    . The Company is duly organized, validly existing and in good standing under
    the laws of the jurisdiction of its incorporation or organization and has
    all requisite power and authority to carry on its business as now conducted.
    The Company is duly qualified to transact business and is in good standing
    in each jurisdiction in which it conducts business except where the failure
    so to qualify has not had or would not reasonably be expected to have a
    Material Adverse Effect. The Company does not have any Subsidiaries.

    

    Authorization; Consents

    . The Company has the requisite corporate power and authority to enter into
    and perform its obligations under the Transaction Documents, including,
    without limitation, its obligations to issue and sell the Securities to the
    Investor in accordance with the terms hereof and thereof, and to issue the
    Warrant Shares upon exercise of the Warrant. All corporate action on the
    part of the Company by its officers, directors and stockholders necessary
    for the authorization, execution and delivery of, and the performance by the
    Company of its obligations under, the Transaction Documents has been taken,
    and no further consent or authorization of the Company, its Board of
    Directors, stockholders, any Governmental Authority or organization (other
    than such approval as may be required under the Securities Act and
    applicable state securities laws in respect of the registration or
    qualification of the Registrable Securities (as defined in the Registration
    Rights Agreement) required under the Registration Rights Agreement), or any
    other Person is required (pursuant to any rule of the FINRA or otherwise).

    

    Due Execution; Enforceability

    . This Agreement and the Business Collaboration Agreement have been and, at
    or prior to the Closing, each other Transaction Document to be delivered at
    the Closing will be, duly executed and delivered by the Company. This
    Agreement and the Business Collaboration Agreement constitute and, upon the
    execution and delivery thereof by the Company, each other Transaction
    Document will constitute the valid and legally binding obligation of the
    Company, enforceable against it in accordance with its terms, subject to (i)
    applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
    reorganization or other similar laws of general application relating to or
    affecting the enforcement of creditors' rights generally and (ii) general
    principles of equity.

    

    Disclosure Documents; Agreements; Financial Statements; Other Information

    . The Company is subject to the reporting requirements of the Exchange Act
    and has filed with the Commission all reports, schedules, registration
    statements and definitive proxy statements that the Company was required to
    file with the Commission on or after December 31, 2008 (collectively, the
    "SEC Documents"). The Company is not aware of any event occurring or
    expected to occur on or prior to the Closing Date (other than the
    transactions effected hereby and quarterly releases of financial results)
    that would require the filing of, or with respect to which the Company
    intends to file, a Form 8-K after the Closing. Each SEC Document, as of the
    date of the filing thereof with the Commission (or if amended or superseded
    by a filing prior to the Execution Date, then on the date of such amending
    or superseding filing), complied in all material respects with the
    requirements of the Securities Act or Exchange Act, as applicable, and the
    rules and regulations promulgated thereunder and, as of the date of such
    filing (or if amended or superseded by a filing prior to the Execution Date,
    then on the date of such filing), such SEC Document (including all exhibits
    and schedules thereto and documents incorporated by reference therein) did
    not contain an untrue statement of material fact or omit to state a material
    fact required to be stated therein or necessary to make the statements
    therein, in light of the circumstances under which they were made, not
    misleading. All documents required to be filed as exhibits to the SEC
    Documents have been filed as required. Except as set forth in the Disclosure
    Documents, the Company has no liabilities, contingent or otherwise, other
    than liabilities incurred in the ordinary course of business which, under
    GAAP, are not required to be reflected in the financial statements included
    in the Disclosure Documents and which, individually or in the aggregate, are
    not material to the business or financial condition of the Company. As of
    their respective dates, the financial statements of the Company included in
    the SEC Documents have been prepared in accordance with GAAP (except (i) as
    may be otherwise indicated in such financial statements or the notes
    thereto, or (ii) in the case of unaudited interim statements, to the extent
    they may exclude footnotes or may be condensed or summary statements) and
    fairly present in all material respects the financial position of the
    Company as of the dates thereof and the results of its operations and cash
    flows for the periods then ended (subject, in the case of unaudited
    statements, to normal year-end adjustments).

    

    Due Authorization; Valid Issuance

    . The Shares and the Warrant are duly authorized and, when issued, sold and
    delivered in accordance with the terms hereof, (i) the Shares and the
    Warrant will be duly and validly issued, and the Shares will be fully paid
    and nonassessable; in each case, free and clear of any Liens imposed by or
    through the Company, and (ii) assuming the accuracy of the Investor's
    representations in this Agreement, the Shares and the Warrant will be
    issued, sold and delivered in compliance with all applicable federal and
    state securities laws. The Warrant Shares are duly authorized and reserved
    for issuance and, when issued in accordance with the terms of the Warrant,
    will be duly and validly issued, fully paid and nonassessable, free and
    clear of any Liens imposed by or through the Company and, assuming the
    accuracy of the Investor's representations in this Agreement at the time of
    exercise, will be issued, sold and delivered in compliance with all
    applicable federal and state securities laws.

    

    No Conflict with Other Instruments

    . The Company is not in violation of any provisions of its charter, bylaws
    or any other governing document or in default (and no event has occurred
    which, with notice or lapse of time or both, would constitute a default)
    under any provision of any instrument or contract to which it is a party or
    by which it or any of its Property is bound, or in violation of any
    provision of any Governmental Requirement applicable to it, except for any
    violation or default under any such instrument or contract or any violation
    of any provision of a Governmental Requirement that, individually or in the
    aggregate, has not had or would not reasonably be expected to have a
    Material Adverse Effect. The (i) execution, delivery and performance of this
    Agreement and the other Transaction Documents, and (ii) consummation of the
    transactions contemplated hereby and thereby (including, without limitation,
    the issuance of the Shares and the Warrant and the reservation for issuance
    and issuance of the Warrant Shares) will not result in any violation of any
    provisions of the Company's charter, bylaws or any other governing document
    or in a default under any provision of any instrument or contract to which
    it is a party or by which it or any of its Property is bound, or in
    violation of any provision of any Governmental Requirement applicable to the
    Company or be in conflict with or constitute, with or without the passage of
    time and giving of notice, either a default under any such provision,
    instrument or contract or an event which results in the creation of any Lien
    upon any assets of the Company.

    

 1. Form S-3

    . The Company is eligible to register the Registrable Securities for resale
    by the Investor on a registration statement on Form S-3 under the Securities
    Act.

    Fees

    . The Company is not obligated to pay any compensation or other fee, cost or
    related expenditure to any underwriter, broker, agent or other
    representative in connection with the transactions contemplated hereby. The
    Company will indemnify and hold harmless the Investor from and against any
    claim against the Investor by any Person alleging that, as a result of any
    agreement or arrangement between such Person and the Company, the Investor
    is obligated to pay any such compensation, fee, cost or related expenditure
    in connection with the transactions contemplated hereby or the other
    Transaction Documents.

    Solicitation; Other Issuances of Securities

    . Neither the Company nor any of its Subsidiaries or Affiliates, nor any
    person acting on its or their behalf, (i) has engaged in any form of general
    solicitation or general advertising (within the meaning of Regulation D) in
    connection with the offer or sale of the Securities, or (ii) has, directly
    or indirectly, made any offers or sales of any security or the right to
    purchase any security, or solicited any offers to buy any security or any
    such right, under circumstances that would require registration of the
    Securities under the Securities Act.

    Exchange Act Registration; Listing

    . The Company files supplementary and periodic information, documents, and
    reports pursuant to Section 15(d) of the Exchange Act. The Company's Common
    Stock is registered pursuant to Section 12(g) of the Exchange Act and is
    listed on the Nasdaq Global Market. The Company currently meets the
    continuing eligibility requirements for listing on the Nasdaq Global Market
    and has not received any notice from such market or the FINRA that it does
    not currently satisfy such requirements or that such continued listing is in
    any way threatened. The Company has taken no action designed to, or which,
    to the knowledge of the Company, would reasonably be expected to have the
    effect of, terminating the registration of the Common Stock under the
    Exchange Act or delisting the Common Stock from the Nasdaq Global Market.

    Investment Company Status

    . The Company is not, and immediately after receipt of payment for the
    Shares and the Warrant issued under this Agreement will not be, an
    "investment company" or an entity "controlled" by an "investment company"
    within the meaning of the Investment Company Act, and shall conduct its
    business in a manner so that it will not become subject to the Investment
    Company Act.

    Capitalization

    . The authorized capital stock of the Company as of the date hereof is as
    set forth in the SEC Documents. The capitalization of the Company as of
    March 31, 2009, including its authorized capital stock, the number of shares
    issued and outstanding, the number of shares issuable and reserved for
    issuance pursuant to the Company's stock option plans and agreements, the
    number of shares issuable and reserved for issuance pursuant to securities
    (other than the Warrant) exercisable for, or convertible into or
    exchangeable for any shares of Common Stock and the number of shares
    initially to be reserved for issuance upon exercise of the Warrant, is as
    set forth in the SEC Documents. All issued and outstanding shares of capital
    stock of the Company have been, or upon issuance will be, validly issued,
    fully paid and non-assessable. No shares of capital stock of the Company
    were issued in violation of any preemptive rights or any other similar
    rights of security holders of the Company. Except as disclosed in the SEC
    Documents, there are no outstanding preemptive rights, rights of first
    refusal, shareholder rights, options, warrants, scrip, rights to subscribe
    to, calls or commitments of any capital stock of the Company, or
    arrangements by which the Company is or may become (as a result of the
    transactions contemplated hereby or the other Transaction Documents or
    otherwise) bound to issue additional shares or capital stock of the Company
    (whether pursuant to anti-dilution, "reset" or other similar provisions).

    

    Financial Condition

    . The Company's financial condition is, in all material respects, as
    described in the SEC Documents, except for changes in the ordinary course of
    business. Except for changes in the ordinary course of business, since March
    31, 2009 there has been no (i) material adverse change to the Company's
    business, operations, properties, financial condition, or results of
    operations or (ii) change by the Company in its accounting principles,
    policies and methods except as required by changes in the GAAP or applicable
    law.

    

    No Undisclosed Liabilities

    . The Company does not have any liabilities or obligations of any nature
    (absolute, accrued, contingent or otherwise) which are not properly
    reflected or reserved against in the financial statement described in
    Section 3.4 hereof to the extent required to be so reflected or reserved
    against in accordance with GAAP, except for liabilities that have arisen
    since March 31, 2009 in the ordinary course of business or that have not had
    a Material Adverse Effect.

    Taxes

.



The Company has filed all material Tax Returns required to have been filed as of
the date hereof (or extensions have been duly obtained) and such Tax Returns are
correct and complete in all material respects and have paid all material Taxes
required to have been timely paid by it in full through the date hereof, except
to the extent such Taxes are both (A) being challenged in good faith and (B)
adequately provided for on the Financial Statements in accordance with GAAP.



The Company does not have any material liability for Taxes of any Person (other
than the Company) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign law with respect to income taxes), as a
transferee or successor or by contract.



No deficiencies for any material Taxes have been proposed or assessed in writing
against or with respect to the Company and there is no outstanding material
audit, assessment, dispute or claim concerning any Tax liability of the Company
pending or raised by an authority in writing.



The Company has not participated in a "listed transaction" within the meaning of
Treasury Regulation Section 1.6011- 4(b)(2).



Litigation

. There is no material claim, litigation or administrative proceeding pending
or, to the Company's knowledge, threatened or contemplated, against the Company
or, to the Company's knowledge, against any officer, director or employee of the
Company in connection with such person's employment therewith, except as
described in the SEC Documents. The Company is not a party to or subject to the
provisions of, any order, writ, injunction, judgment or decree of any court or
Governmental Authority which has had or would reasonably be expected to have a
Material Adverse Effect.



Intellectual Property

.



The Company owns, free and clear of claims or rights or any other Person, with
full right to use, sell, license, sublicense, dispose of, and bring actions for
infringement of, or, to the Company's knowledge, has acquired licenses or other
rights to use, all Intellectual Property necessary for the conduct of its
business as presently conducted (other than with respect to software which is
generally commercially available and not used or incorporated into the Company's
products and open source software which may be subject to one or more "general
public" licenses). All works that are used or incorporated into the Company's
services, products or services or products actively under development and which
are proprietary to the Company were developed by or for the Company by the
current or former employees, consultants or independent contractors of the
Company or its predecessors in interest or purchased or licensed by the Company
or its predecessors in interest.



The business of the Company as presently conducted and the production,
marketing, licensing, use and servicing of any products or services of the
Company do not, to the Company's knowledge, infringe or conflict with any
patent, trademark, copyright, or trade secret rights of any third parties or any
other Intellectual Property of any third parties in any material respect. The
Company has not received written notice from any third party asserting that any
Intellectual Property owned or licensed by the Company, or which the Company
otherwise has the right to use, is invalid or unenforceable by the Company and,
to the Company's knowledge, there is no valid basis for any such claim (whether
or not pending or threatened).



No claim is pending or, to the Company's knowledge, threatened against the
Company nor has the Company received any written notice or other written claim
from any Person asserting that any of the Company's present or contemplated
activities infringe or may infringe in any material respect any Intellectual
Property of such Person and the Company is not aware of any infringement by any
other Person of any material rights of the Company under any Intellectual
Property Rights.



All licenses or other agreements under which the Company is granted Intellectual
Property (excluding licenses to use software utilized in the Company's internal
operations and which is generally commercially available) are in full force and
effect and, to the Company's knowledge, there is no material default by any
party thereto. The Company has no reason to believe that the licensors under
such licenses and other agreements do not have and did not have all requisite
power and authority to grant the rights to the Intellectual Property purported
to be granted thereby.



The Company has taken all steps required in accordance with commercially
reasonable business practice to establish and preserve its ownership in its
owned Intellectual Property and to keep confidential all material technical
information developed by or belonging to the Company which has not been patented
or copyrighted. To the Company's knowledge, the Company is not making any
material unlawful use of any Intellectual Property of any other Person,
including, without limitation, any former employer of any past or present
employees of the Company. To the Company's knowledge, neither the Company nor
any of its employees has any agreements or arrangements with former employers of
such employees relating to any Intellectual Property of such employers, which
materially interfere or conflict with the performance of such employee's duties
for the Company or result in any former employers of such employees having any
rights in, or claims on, the Company's Intellectual Property. Each current and
former employee of the Company who has had access to material confidential
Intellectual Property has executed agreements regarding confidentiality,
proprietary information and assignment of inventions and copyrights to the
Company, each independent contractor or consultant of the Company who has or who
had access to material confidential Intellectual Property or who is or has been
involved with the development of material confidential Intellectual Property has
executed agreements regarding confidentiality and proprietary information, and
the Company has not received written notice that any employee, consultant or
independent contractor is in violation of any agreement or in breach of any
agreement or arrangement with former or present employers relating to
proprietary information or assignment of inventions. Without limiting the
foregoing: (i) the Company has taken reasonable security measures to guard
against unauthorized disclosure or use of any of its Intellectual Property; and
(ii) the Company has no reason to believe that any Person (including, without
limitation, any former employee or consultant of the Company) has unauthorized
possession of any of its Intellectual Property, or any part thereof, or that any
Person has obtained unauthorized access to any of its Intellectual Property. The
Company is in compliance in all material respects with its obligations pursuant
to all agreements relating to Intellectual Property rights that are the subject
of licenses granted by third parties, except for any non-compliance that has not
had or would not reasonably be expected to have a Material Adverse Effect.



Foreign Corrupt Practices

. Neither the Company, nor to the Company's knowledge, any director, officer,
agent, employee or other person acting on behalf of the Company, has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee (including, without limitation, any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment), or (ii) violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended, except in each case as
would not have a Material Adverse Effect.



Key Employees

. Each of the Company's executive officers (as defined in Rule 501(f) of the
Securities Act) (each, a "Key Employee") is currently serving in the capacity
described in the Disclosure Documents. The Company has no knowledge of any fact
or circumstance (including, without limitation, (i) the terms of any agreement
to which such person is a party or any litigation in which such person is or may
become involved and (ii) any illness or medical condition that could reasonably
be expected to result in the disability or incapacity of such person) that would
limit or prevent any such person from serving in such capacity on a full-time
basis in the foreseeable future, or of any intention on the part of any such
person to limit or terminate his or her employment with the Company.



Employee Matters

. There is no strike, labor dispute or union organization activity pending or,
to the Company's knowledge, threatened between it and its employees. No
employees of the Company belong to any union or collective bargaining unit. The
Company has complied in all respects with all applicable federal and state equal
opportunity and other laws related to employment, except as would not have a
Material Adverse Effect.



ERISA

. Except as described in the Company's SEC Documents, the Company does not
maintain or contribute to, or have any obligation under, any Pension Plan. The
Company is in compliance in all material respects with the presently applicable
provisions of ERISA and the United States Internal Revenue Code of 1986, as
amended, with respect to each Pension Plan except in any such case for any such
matters that, individually or in the aggregate, have not had, and would not
reasonably be expected to have, a Material Adverse Effect.



Environment

. To the Company's knowledge, the Company does not have any current liability
under any Environmental Law, nor, to the Company's knowledge, do any factors
exist that are reasonably likely to give rise to any such liability that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect. To the Company's knowledge, the Company has not
violated any Environmental Law applicable to it now or previously in effect,
other than such violations or infringements that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect.



Insurance

. The Company maintains insurance in such amounts and covering such losses and
risks as the Company believes to be reasonably prudent in relation to the
businesses in which the Company is engaged. No notice of cancellation has been
received for any of such policies and the Company is in compliance with all of
the terms and conditions thereof. The Company has no reason to believe that it
will not be able to renew any existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue doing business as currently conducted without a
significant increase in cost, other than normal increases in the industry.
Without limiting the generality of the foregoing, the Company maintains
directors and officers insurance in an amount deemed to be reasonable and
appropriate by the Company's Board of Directors.



Property

. The Company does not own any real property. The Company owns all personal
Property owned by it free and clear of all Liens except for Permitted Liens and
except for such Liens which, individually and together with all other Liens
(including without limitation Permitted Liens) do not have, and cannot
reasonably be expected to have, a Material Adverse Effect. Any Property held
under lease by the Company is held by it, to the Company's knowledge, under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not materially interfere with the use made or proposed to be
made of such Property by the Company.



Regulatory Permits

. The Company possesses all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct its businesses other than where the failure to possess such
certificates, authorizations or permits, individually or in the aggregate, has
not had and would not reasonably be expected to have a Material Adverse Effect.
The Company has not received any notice or otherwise become aware of any
proceedings, inquiries or investigations relating to the revocation or
modification of any such certificate, authorization or permit.



Transfer Taxes

. No stock transfer or other taxes (other than income taxes) are required to be
paid under United States federal, state or local laws in connection with the
issuance and sale of any of the Securities.

Sarbanes-Oxley Act; Internal Controls and Procedures

. The Company is in material compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof. The Company maintains internal accounting controls, policies and
procedures, and such books and records as are reasonably designed to provide
reasonable assurance that (i) all transactions to which the Company is a party
or by which its properties are bound are effected by a duly authorized employee
or agent of the Company, supervised by and acting within the scope of the
authority granted by the Company's senior management; (ii) the recorded
accounting of the Company's consolidated assets is compared with existing assets
at regular intervals; and (iii) all transactions to which the Company is a
party, or by which its properties are bound, are recorded (and such records
maintained) in accordance with all Governmental Requirements and as may be
necessary or appropriate to ensure that the financial statements of the Company
are prepared in accordance with GAAP.



Solvency

. After giving effect to the transactions contemplated by this Agreement, (i)
the fair saleable value of the Company's assets exceeds the amount that will be
required to be paid on or in respect of the Company's existing Debt as such Debt
matures or is otherwise payable and (ii) the current cash flow of the Company,
together with the proceeds the Company would receive upon liquidation of its
assets, after taking into account all anticipated uses of such amounts, would be
sufficient to pay all Debt when such Debt is required to be paid. The Company
has no knowledge of any facts or circumstances which lead it to believe that it
will be required to file for reorganization or liquidation under the bankruptcy
or reorganization laws of any jurisdiction, and has no present intention to so
file.



Transactions with Interested Persons

. Except as set forth in the SEC Documents, to the Company's knowledge, there
are no business relationships or related-party transactions involving the
Company and its officers or directors that are of the type required to be
disclosed to the Commission.



Section 203; Rights Agreement

. The Board of Directors has heretofore taken all necessary action to approve,
and has approved, for purposes of Section 203 of the Delaware General
Corporation Law (including any successor statute thereto "Section 203") the
Investor's becoming, together with its Affiliates and associates, an "interested
stockholder" within the meaning of Section 203 solely as result of the
transaction contemplated by this Agreement, such that, as of the Execution Date
and from and after the Closing, Section 203 will not be applicable to any
"business combination" within the meaning of Section 203 that may take place
between the Investor and/or its affiliates or associates, on the one hand, and
the Company, on the other, solely as a result of the transactions contemplated
by this Agreement. The Company does not have a rights agreement, poison pill or
similar arrangement in place.



COVENANTS OF THE COMPANY AND THE INVESTOR
.
Participation Rights

. If the Investor does not lead the next equity financing round for the Company,
whether (a) because the Investor was unable to arrange a syndicate, (b) an
offered financing was not accepted by the Company or (c) any other reason, then,
the Company will use commercially reasonable efforts to permit the Investor to
invest fifteen percent (15%) (or greater if mutually agreed) of each subsequent
equity financing over the two (2) years following the Closing Date at the same
time and on the same terms as other investors in such financing, subject to
Nasdaq and U.S. securities laws limitations, if any. To the extent practical
under the circumstances, the Company will use commercially reasonable efforts to
provide the Investor with a written notice (the "Participation Notice"), which
the Company will use commercially reasonable efforts to provide not less than
ten (10) Business Days prior to the expected date of the closing of such
financing, which notice shall set forth in reasonable details, to the extent
then known, the material terms of such financing, the expected date of the
closing of such financing and, unless the Company is restricted from doing so,
identities of the other investors. If the Investor indicates a desire to
participate in such financing in writing, the Company will also use commercially
reasonable efforts to keep the Investor reasonably informed of material
developments in such financing and will instruct any placement agent,
underwriter or broker hired by the Company to use commercially reasonable
efforts to permit the Investor to participate in such financing as described
above if so desired by the Investor. The Investor will keep strictly
confidential, and not use for any purpose other than evaluating its
participation in such financing, any information provided to it by the Company
hereunder. Without limiting the foregoing, in no event will Investor contact any
proposed investor identified to the Investor hereunder with respect to a
proposed investment in the Company. The Investor's right under this Section 4.1
will terminate if the Investor chooses not to participate in any such financing.



Director Seat

. The Company will promptly as practicable add a person designated by the
Investor in writing, who is reasonably acceptable to the Company, to the Board
of Directors and cause the Board of Directors to take all necessary actions to
effect such appointment, if each of the following conditions has been satisfied:
(a) either (i) the Company closes on an equity financing syndicated by the
Investor of at least $25 million within the twelve (12) months following the
Closing or (ii) the Investor participates in a subsequent financing over the two
(2) years following the Closing by purchasing securities sold in such financings
from the Company with an aggregate purchase price of at least $10 million and
(b) the Investor has not at that time sold more than fifty percent (50%) of the
Securities purchased pursuant to this Agreement and, if all the other conditions
set forth in this Section 4.2 are satisfied prior to the second (2nd)
anniversary of the Closing Date, agrees not to sell more than fifty percent
(50%) of the Securities prior to the date two (2) years following the Closing
Date.



Reservation of Common Stock

. The Company shall, on the Closing Date, have authorized and reserved for
issuance to the Investor free from any preemptive rights, and shall keep
available at all times during which the Warrant is outstanding, a number of
shares of Common Stock (the "Reserved Amount") that, on the Closing Date, is not
less than one hundred percent (100%) of the number of Warrant Shares issuable
upon exercise of the Warrant issued at the Closing, without regard to any
limitation or restriction on such conversion or exercise that may be set forth
in the Warrant. In the event that the Reserved Amount is insufficient at any
time to cover one hundred percent (100%) of the Registrable Securities issuable
upon the exercise of the Warrant (without regard to any restriction on such
conversion or exercise), the Company shall take such action (including, without
limitation, holding a meeting of its stockholders) to increase the Reserved
Amount to cover one hundred percent (100%) of the Registrable Securities
issuable upon such conversion and exercise, such increase to be effective not
later than the thirtieth (30th) day (or sixtieth (60th) day, in the event
stockholders approval is required for such increase) following the Company's
receipt of written notice of such deficiency. While the Warrant is outstanding,
the Company shall not reduce the Reserved Amount without obtaining the prior
written consent of the Investor.



Limitations on Disposition

. The Investor shall not sell, transfer, assign or dispose of any Securities,
unless:



there is then in effect an effective registration statement under the Securities
Act covering such proposed disposition and such disposition is made in
accordance with such registration statement; or



the Investor has notified the Company in writing of any such disposition, and
furnished the Company with an opinion of counsel, reasonably satisfactory to the
Company, that such disposition will not require registration of such Securities
under the Securities Act; provided, however, that no such opinion of counsel
will be required (A) if the sale, transfer or assignment complies with federal
and state securities laws and is made to a fund or other institutional investor
that is an Affiliate of the Investor and which is also an "accredited investor"
as that term is defined in Rule 501 of Regulation D; provided, that such
Affiliate provides the Company with customary accredited investor and investment
representations (comparable with those set forth in Section 2.2 hereof), and
agrees to be bound by the terms and conditions of this Agreement or (B) if the
sale, transfer or assignment is made pursuant to Rule 144 and the Investor
provides the Company with evidence reasonably satisfactory to the Company that
the proposed transaction satisfies the requirements of Rule 144.



Press Release

. The Company agrees with the Investor that the Company will (i) on or prior to
5:00 p.m. (Eastern Time) on the second Business Day following the Execution
Date, issue a press release disclosing the material terms of this Agreement and
the other Transaction Documents and the transactions contemplated hereby and
thereby and (ii) on or prior to 5:00 p.m. (eastern time) on the fourth Business
Day following the Execution Date, file with the Commission a Current Report on
Form 8-K disclosing the material terms of this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby;
provided, however, that the Investor shall have a reasonable opportunity to
review and comment on any such press release or Form 8-K prior to the issuance
or filing thereof.



Standstill

. The Investor and Walsin Lihwa represent to the Company that Walsin Lihwa is
not a Subsidiary of any Person. Until the second (2nd) anniversary of the date
of the Closing Date, none of the Investor, Walsin Lihwa or any of their
respective Subsidiaries, will, without the prior written consent of the Company:



acquire, offer to acquire, or agree to acquire, directly or indirectly, by
purchase or otherwise, any voting shares or direct or indirect rights to acquire
any voting shares of, or economic interest in (through derivative securities or
otherwise), the Company or any successor thereto;



make, or in any way participate, directly or indirectly, in any "solicitation"
of "proxies" to vote (as such terms are used in the rules of the Commission),
seek to advise or influence any person or entity with respect to the voting of
any voting shares of the Company or seek or propose to have called, or cause to
be called, any meeting of the stockholders of the Company;



make any public announcement with respect to, or submit a proposal for, or offer
of (with or without conditions) any extraordinary transaction involving the
Company or any of its securities or assets; or



form, join or in any way participate in a "group" as defined in Section 13(d)(3)
of the Exchange Act in connection with any of the foregoing.



The provisions of this Section 4.6 shall be inoperative and of no force or
effect if, from and after the date hereof: (a) any Person or group shall have
acquired or entered into a binding definitive agreement that has been approved
by the Board of Directors (or any duly constituted committee thereof composed
entirely of independent directors) to acquire more than 50% of the outstanding
voting securities of the Company or assets of the Company or its Subsidiaries
representing more than 50% of the consolidated earnings power of the Company and
its subsidiaries, taken as a whole, (b) any Person commences a tender or
exchange offer which, if consummated, would result in such Person's acquisition
of beneficial ownership of more than 50% of the outstanding voting securities of
the Company, and in connection therewith, the Company files with the Securities
and Exchange Commission a Schedule 14D-9 with respect to such offer that does
not recommend that the Company's stockholders reject such offer; or (c) the
Board of Directors (or any duly constituted committee thereof composed entirely
of independent directors) shall have determined in good faith, after
consultation with outside legal counsel, that the failure to waive, limit, amend
or otherwise modify the standstill provisions, would be reasonably likely to be
inconsistent with the fiduciary duties of the Board of Directors under
applicable law; provided, however, that with respect to clauses (a), (b) and (c)
of this sentence, the Investor shall not have solicited, initiated or
participated with any such other Person or group in connection with any of the
transactions contemplated by clauses (a), (b) and (c) of this sentence.



The provisions of this Section 4.6 shall not limit the Investor's rights under
Section 4.1 or limit the Investor from presenting an investment to the Company
of up to $40 million (reduced by any funds raised by the Company after the
Closing Date) in the aggregate over the next twelve (12) months in which
Investor is participating with the other syndicate members provided that (i)
each syndicate member agrees to keep the offer to the Company and subsequent
discussions confidential in a manner reasonably acceptable to the Company and
(ii) no syndicate member other than the Investor would beneficially own (as
defined in Rule 13d-3 under the Exchange Act), if the offer is accepted, more
than 15% of the Company's Common Stock and the Investor would not beneficially
own (as defined in Rule 13d-3 under the Exchange Act), if the offer is accepted,
more than 19.9% of the Company's Common Stock.



Undertakings of the Company

. The Company agrees that it will, during the period beginning on the Execution
Date and ending on the Termination Date:



maintain its corporate existence in good standing; and



comply with all Governmental Requirements applicable to the operation of its
business, except for instances of noncompliance that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.



Use of Proceeds

. The Company shall use the proceeds from the sale of the Shares and the Warrant
for general corporate purposes; provided, that the Company shall not use any of
such proceeds (i) to pay any dividend or make any distribution on any of its
securities, or (ii) to repay any loan made to or incurred by any Key Employee or
any other officer or director or Affiliate of the Company.



Listing

. The Company has used, or promptly following the Closing shall use, its
commercially reasonable efforts to include all of the Warrant Shares issuable
upon exercise of the Warrant (without regard to any limitation on such exercise)
for listing on the Nasdaq Global Market.



Indemnification of Investor Parties

. The Company will indemnify and hold the Investor and its directors, managers,
officers, shareholders, members, partners, employees and agents (each, an
"Investor Party") harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys' fees and
costs of investigation that any such Investor Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Investor, or any of its Affiliates, by any stockholder of the Company who is not
an Affiliate of the Investor, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of the Investor's representation, warranties or covenants under the
Transaction Documents or any written agreements or understandings the Investor
may have with any such stockholder or any violations by the Investor of state or
federal securities laws or any conduct by the Investor which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Investor Party in respect of which indemnity may be sought
pursuant to this Agreement, such Investor Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing. Any Investor Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Investor Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time following such Investor
Party's written request that it do so, to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Investor Party. The Company will not be
liable to any Investor Party under this Agreement (i) for any settlement by an
Investor Party effected without the Company's prior written consent, which shall
not be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is attributable to such Investor
Party's wrongful actions or omissions, or gross negligence or to such Investor
Party's breach of any of the representations, warranties, covenants or
agreements made by the Investor in this Agreement or in the other Transaction
Documents.



CONDITIONS TO CLOSING
.

Conditions to Investor's Obligations at the Closing

. The Investor's obligations to effect the Closing, including, without
limitation, its obligation to purchase Shares and Warrant at the Closing, are
conditioned upon the fulfillment (or waiver by the Investor in its sole and
absolute discretion) of each of the following events as of the Closing Date, and
the Company shall use its commercially reasonable efforts to cause each of such
conditions to be satisfied:



the representations and warranties of the Company set forth in this Agreement
and in the other Transaction Documents shall be true and correct as of such date
as if made on such date (except to the extent that any such representation or
warranty relates to a particular date, such representation or warranty shall be
true and correct as of that particular date);



the Company shall have complied with or performed all of the agreements,
obligations and conditions set forth in this Agreement that are required to be
complied with or performed by the Company on or before the Closing;



the Company shall have delivered to the Investor a certificate, signed by the
Chief Executive Officer and Chief Financial Officer of the Company, certifying
that the conditions specified in Sections 5.1(a), (b), (h), (i), (k) and (l)
have been fulfilled as of the Closing, it being understood that the Investor may
rely on such certificate as though it were a representation and warranty of the
Company made herein;



the Company shall have delivered to the Investor duly executed certificates
representing the Shares and the Warrant being purchased by the Investor;



the Company shall have executed and delivered to the Investor the Registration
Rights Agreement;



the Company shall have executed and delivered to the Investor the Business
Collaboration Agreement and the Business Collaboration Agreement shall be
effective and shall not be terminated;



the Company shall have delivered to the Investor a certificate, signed by the
Secretary or an Assistant Secretary of the Company, attaching (i) the charter
and bylaws of the Company, and (ii) resolutions passed by its Board of Directors
to authorize the transactions contemplated hereby and by the other Transaction
Documents, and certifying that such documents are true and complete copies of
the originals and that such resolutions have not been amended or superseded, it
being understood that the Investor may rely on such certificate as a
representation and warranty of the Company made herein;



the Company shall have authorized and reserved for issuance the aggregate number
of shares of Common Stock issuable upon exercise of the Warrant to be issued at
the Closing (such number to be determined without regard to any restriction on
such exercise);



there shall be no injunction, restraining order or decree of any nature of any
court or Governmental Authority of competent jurisdiction that is in effect that
restrains or prohibits the consummation of the transactions contemplated hereby
and by the other Transaction Documents;



the Closing Date shall occur on a date that is not later than July 3, 2009;



there shall have occurred no material adverse change in the Company's
consolidated business or financial condition since the date of the Company's
most recent financial statements contained in the Disclosure Documents; and



the Common Stock shall be listed on the Nasdaq Global Market.



Conditions to Company's Obligations at the Closing

. The Company's obligations to effect the Closing with the Investor are
conditioned upon the fulfillment (or waiver by the Company in its sole and
absolute discretion) of each of the following events as of the Closing Date:



the representations and warranties of the Investor set forth in this Agreement
and in the other Transaction Documents to which it is a party shall be true and
correct as of such date as if made on such date (except to the extent that any
such representation or warranty relates to a particular date, such
representation or warranty shall be true and correct as of that date);



the Investor shall have complied with or performed all of the agreements,
obligations and conditions set forth in this Agreement that are required to be
complied with or performed by the Investor on or before the Closing;



there shall be no injunction, restraining order or decree of any nature of any
court or Governmental Authority of competent jurisdiction that is in effect that
restrains or prohibits the consummation of the transactions contemplated hereby
and by the other Transaction Documents;



the Investor shall have executed each Transaction Document to which it is a
party and shall have delivered the same to the Company; and



the Investor shall have tendered to the Company the Purchase Price for the
Shares and the Warrant being purchased by it at the Closing by wire transfer of
immediately available funds.



    MISCELLANEOUS.
 1. Severability

    . In the event that any provision of this Agreement becomes or is declared
    by a court of competent jurisdiction to be illegal, unenforceable or void,
    this Agreement shall continue in full force and effect without said
    provision; provided that in such case the parties shall negotiate in good
    faith to replace such provision with a new provision which is not illegal,
    unenforceable or void, as long as such new provision does not materially
    change the economic benefits of this Agreement to the parties.

    

    Successors and Assigns

    . The terms and conditions of this Agreement shall inure to the benefit of
    and be binding upon the respective successors and permitted assigns of the
    parties. Nothing in this Agreement, express or implied, is intended to
    confer upon any party other than the parties hereto or their respective
    successors and permitted assigns any rights, remedies, obligations or
    liabilities under or by reason of this Agreement, except as expressly
    provided in this Agreement. The Investor may not assign its rights and
    obligations hereunder without prior written consent of the Company;
    provided, however, that the Investor may assign all or part of its rights
    and obligation hereunder to its Subsidiaries, Walsin Lihwa or any of the
    Subsidiaries of Walsin Lihwa without the Company's prior written consent.

    

    No Reliance

    . Each party acknowledges that (i) it has such knowledge in business and
    financial matters as to be fully capable of evaluating this Agreement, the
    other Transaction Documents, and the transactions contemplated hereby and
    thereby, (ii) it is not relying on any advice or representation or warranty
    of any other party in connection with entering into this Agreement, the
    other Transaction Documents, or such transactions (other than the
    representations and warranties made in this Agreement or the other
    Transaction Documents), (iii) it has not received from any party any
    assurance or guarantee as to the merits (whether legal, regulatory, tax,
    financial or otherwise) of entering into this Agreement or the other
    Transaction Documents or the performance of its obligations hereunder and
    thereunder, and (iv) it has consulted with its own legal, regulatory, tax,
    business, investment, financial and accounting advisors to the extent that
    it has deemed necessary, and has entered into this Agreement and the other
    Transaction Documents based on its own independent judgment and on the
    advice of its advisors as it has deemed necessary, and not on any view
    (whether written or oral) expressed by any party.

    Injunctive Relief

    . The parties hereto acknowledge and agree that a breach by either of their
    obligations hereunder will cause irreparable harm to the other party and
    that the remedy or remedies at law for any such breach will be inadequate
    and agrees that, in the event of any such breach, in addition to all other
    available remedies, the non-breaching party shall be entitled to an
    injunction restraining any breach and requiring immediate and specific
    performance of such obligations.

    

    Governing Law; Jurisdiction

    . This Agreement shall be governed by and construed under the laws of the
    State of Washington applicable to contracts made and to be performed
    entirely within the State of Washington. Each party hereby irrevocably
    submits to the non-exclusive jurisdiction of the state and federal courts
    sitting in the State of Washington for the adjudication of any dispute
    hereunder or in connection herewith or with any transaction contemplated
    hereby and hereby irrevocably waives, and agrees not to assert in any such
    suit, action or proceeding, any claim that it is not personally subject to
    the jurisdiction of any such court, that such suit, action or proceeding is
    brought in an inconvenient forum or that the venue of such suit, action or
    proceeding is improper. Each party hereby irrevocably waives personal
    service of process and consents to process being served in any such suit,
    action or proceeding by mailing a copy thereof to such party at the address
    in effect for notices to it under this Agreement and agrees that such
    service shall constitute good and sufficient service of process and notice
    thereof. Nothing contained herein shall be deemed to limit in any way any
    right to serve process in any manner permitted by law.

    Counterparts

    . This Agreement may be executed in any number of counterparts, each of
    which shall be deemed an original, and all of which together shall
    constitute one and the same instrument. This Agreement may be executed and
    delivered by facsimile transmission or electronic mail.

    

    Headings

    . The headings used in this Agreement are used for convenience only and are
    not to be considered in construing or interpreting this Agreement.

    

    Notices

    . Any notice, demand or request required or permitted to be given by the
    Company or the Investor pursuant to the terms of this Agreement shall be in
    writing and shall be deemed delivered (i) when delivered personally or by
    verifiable facsimile transmission or electronic mail, unless such delivery
    is made on a day that is not a Business Day, in which case such delivery
    will be deemed to be made on the next succeeding Business Day and (ii) on
    the third (3rd) Business Day after timely delivery to an international
    overnight courier, addressed as follows:

    

    If to the Company

    :

    

    

    Microvision, Inc.

    6222 185th Avenue NE

    Redmond, WA 98052

    Attn: General Counsel

    Tel: (425) 415-6847

    Fax: (425) 936-4411

    

    with a copy to

    :

    

    

    Ropes & Gray LLP

    One International Place

    Boston, MA 02110

    Attn: Joel F. Freedman

    Tel: (617) 951-7000

    Fax: (617) 951-7050

    

    If to the Investor

    :

    

    

    Max Display Enterprises Limited

    c/o Walsin Lihwa Corporation

    11F, No. 411

    Rueiguang Road, Neihu

    Taipei 114

    Taiwan, R.O.C.

    Attn: Jeff Chen and Sandy Yu

    Tel: 886-2-2799-2211 x 6221 (Jeff Chen) / x 6136 (Sandy Yu)

    Fax: 886-2-2799-8980

    

    with a copy (which shall not constitute notice) to

    :

    

    

    Simpson Thacher & Bartlett LLP

    ICBC Tower - 35th Floor

    3 Garden Road, Central

    Hong Kong

    Attn: Chris K. H. Lin

    Tel: (852) 2514-7600

    Fax: (852) 2869-7694

    

    Expenses

    . The Company and the Investor shall pay all of its respective costs and
    expenses that it incurs in connection with the negotiation, execution,
    delivery and performance of this Agreement or the other Transaction
    Documents.

    

    Entire Agreement; Amendments

    . This Agreement and the other Transaction Documents constitute the entire
    agreement between the parties with regard to the subject matter hereof and
    thereof, superseding all prior agreements or understandings, whether written
    or oral, between or among the parties. Except as expressly provided herein,
    neither this Agreement nor any term hereof may be amended except pursuant to
    a written instrument executed by the Company and the Investor and no
    provision hereof may be waived other than by a written instrument signed by
    the party against whom enforcement of any such waiver is sought. Any waiver
    or consent shall be effective only in the specific instance and for the
    specific purpose for which it is given.

    

    Survival

. The representations, warranties, covenants and indemnity made by the Company
herein and in the other Transaction Documents shall survive the Closing
notwithstanding any diligence investigation made by or on behalf of the
Investor.



[Signature Pages to Follow]

IN WITNESS WHEREOF, the undersigned have executed this Purchase Agreement as of
the date first-above written.



MICROVISION, INC.



 

By: __/s/ Jeff T. Wilson_________

Name: Jeff T. Wilson

Title: Chief Financial Officer



 

MAX DISPLAY ENTERPRISES LIMITED

By: __/s/ Chiao Yu Lon___________

Name: Chiao Yu Lon

Title: Director



 

For the sole purpose of agreeing to the provisions of Section 4.6:



WALSIN LIHWA CORPORATION

By: __/s/ Chiao Yu Lon___________

Name: Chiao Yu Lon

Title: Chairman



EXHIBIT A



WARRANT



EXHIBIT B



REGISTRATION RIGHTS AGREEMENT



 

 

 

 

 

 

 

 